     Case 2:16-cv-01738-JAM-AC Document 80 Filed 10/30/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    J.L. HOWZE,                                       No. 2:16-cv-1738 JAM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    A.B. OROZCO, et al.,
15                       Defendants.
16

17          Upon the court’s review of the record, IT IS HEREBY ORDERED that defendant Sahota

18   shall file with the court a copy of the Interrogatories and Requests for Production, Set One, that

19   plaintiff served on defendant, as well as a copy of defendant Sahota’s responses to plaintiff.

20   Defendant Sahota shall file these documents by Wednesday, November 4, 2020.

21   DATED: October 29, 2020

22

23

24

25

26

27

28
